SupREME Court
OF
NeEvaDa

Ha) IMT A -SetteSee

IN THE SUPREME COURT OF THE STATE OF NEVADA

CAROLINE ROSETE, AN INDIVIDUAL, No. 84092
Appellant,
Vs. asc
MARIA JOY WEIBEL, AN FILED
INDIVIDUAL,
Respondent. AUS 49 2022

 

ELIZAGETH A. BROWN
CLERK OF SUPREME COURT
\

BY :
DEPUTY CLERK

ORDER DISMISSING APPEAL

This is an appeal from a final order granting summary
judgment. Eighth Judicial District Court, Clark County; Timothy C.
Williams, Judge.

The challenged district court order was filed on December 6,
2021. Written notice of entry was served on appellant electronically on
December 6, 2021; therefore, the notice of appeal was due by January 5,
2022. See NRCP 6. Appellant filed the notice of appeal on January 11,
2022, 6 days after the expiration of the 30 days provided by NRAP 4(a)(1).
Respondent filed a motion to dismiss the appeal as untimely, and the
parties briefed the jurisdictional issue.

Because the parties raised factual discrepancies regarding
whether the notice of entry had been served at the correct e-mail address
for appellant’s counsel, this court remanded this appeal to the district court
for the limited purpose of determining the factual dispute. See Zugel by
Zugel v. Miller, 99 Nev. 100, 100, 659 P.2d 296, 297 (1983). The district
court has transmitted its order to this court and has concluded that written
notice of entry of the order appealed from was served on appellant's counsel

at his “valid and proper” e-mail address that was to be utilized for the

22-PSITIO

 

 

 
purposes of e-service. Further, the district court found that appellant's
counsel conceded that he was properly served by mail and e-mail.
Accordingly, the notice of appeal was untimely filed. An untimely notice of
appeal fails to vest jurisdiction in this court. Healy v. Volkswagenwerk
Aktiengesellschaft, 103 Nev. 329, 741 P.2d 432 (1987). This court lacks
jurisdiction, and

ORDERS this appeal DISMISSED.!

S Lor? oS.

Silver

e

(Chi ss

Cadish

Preboa tiny od.

Pickering

cc. Hon. Timothy C. Williams, District Judge
Charles K. Hauser, Settlement Judge
Sekhon & O'Bryant
David J. Winterton & Associates, Ltd.
Kighth District Court Clerk

 

\Respondent’s motion to dismiss is denied as moot.
SuPREME CouRT
OF

NEVADA

Wh [META ebhre